Citation Nr: 1727034	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1952 to April 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2010, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a VA audiology examination.  Since the remand, the Veteran underwent VA examinations in August 2010 and August 2013.  Thus, the Board determines that there has been substantial compliance with the July 2010 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Veteran appeared at a Travel Board hearing before the undersigned Judge in April 2017.  A transcript of that hearing has been associated with the file.  

For the issue on appeal, additional evidence was received by VA subsequent to the most recent statement of case dated March 2014.  Specifically, following his April 2017 hearing, the Judge left the record open for 30 days, and the Veteran submitted an audiological examination report dated April 20, 2017.  The Veteran did not waive AOJ review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2016).  However, if new evidence is submitted with or after a substantive appeal that was received on or after February 2, 2013, the new evidence is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  The Veteran submitted his substantive appeal in May 2014.  The Veteran has not explicitly requested AOJ consideration of the new evidence submitted.  Thus, the evidence is subject to initial review by the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 2, 2013, the Veteran's hearing loss was manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 60 decibels (dB) for the right ear and 68.75 dB for the left ear; the Veteran's speech recognition scores were no lower than 86 percent for the right ear and no lower than 80 percent for the left ear

2.  From August 2, 2013, the Veteran's hearing loss was manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hz, of 85 dB for the right ear and 91 dB for the left ear; use of speech discrimination scores are not appropriate for this Veteran.   


CONCLUSIONS OF LAW

1.  Prior to August 2, 2013, the criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From August 2, 2013, the criteria for a disability rating of 50 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in February 2009.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in August 2010 and August 2013 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history and conducted a puretone and Maryland CNC test.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Ratings for hearing loss disabilities are based on organic impairment of hearing acuity, and an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.85, to evaluate the degree of disability from defective hearing, VA arrives at the proper designation by mechanical application of Table VI, which is used to determine a Roman numeral designation of I through XI for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII (Diagnostic Code 6100) is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).  

Table VIa is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone average threshold.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc. or when indicated under the provisions of 38  C.F.R. § 4.86.  Id. 

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  An exceptional pattern of hearing loss is hearing loss of 55 dB or more in each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) or hearing loss with a puretone threshold of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  38 C.F.R. § 4.86 (a)(b).  When there is an exceptional pattern of hearing impairment, either Table VI or Table VIa, whichever results in the higher Roman numeral assignment, is applied.  
Merits

Having reviewed the record, the Board determines that the evidence supports a 10 percent rating for the period prior to August 2, 2013, and a 50 percent rating beginning on August 2, 2013. Fenderson v. West, 12 Vet. App. at 119 (1999).  

The Veteran underwent a VA audiological examination in August 2010.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
50
55
65
70
60
LEFT
50
55
80
90
68.75

Speech recognition was 86 percent for the right ear and 80 percent for the left ear.

Mechanical application of Table VI to these results yields Roman numeral III for the right ear and Roman numeral IV for the left ear.  Application of Table VII to Roman numerals IV, the poorer ear, and III yields a 10 percent rating.

The Board notes that audiology examinations were performed in January 2006 and January 2011.  However, these examinations did not include a controlled speech discrimination test (Maryland CNC) or indicate that use of the test was not appropriate for the Veteran.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Thus, the January 2006 and January 2011 audiology reports are inadequate for determining hearing impairment for VA purposes.  The Board notes, alternatively, that even if these examination results were used without the CNC scores, they would not result in a rating greater than 10 percent. 38 C.F.R. §§ 4.85, 4.86 (2016).

The Veteran underwent another VA audiological examination on August 2, 2013.  The examination revealed puretone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
Avg
RIGHT
70
80
90
100
85
LEFT
65
90
105
105+
91

Speech recognition was 20 percent for the right ear and 4 percent for the left ear.  However, the examiner indicated that use of speech discrimination scores are not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.

The examiner noted that the Veteran presented with vascular dementia as recorded in VHA Loma Linda records dated September 14, 2011.  The examiner specified that the records indicate that the Veteran is forgetful and has "word finding difficulty."  The Board notes that the September 2011 record does indicate that the Veteran suffers from dementia with subsequent cognitive and communication issues.  

For the August 2013 examination, the examiner stated that the Veteran displayed great difficulty when presenting CNC words.  The examiner stated that the Veteran was encouraged to take a guess and that the tape was paused.  However, the examiner indicated that for the majority of the words presented, the Veteran remained silent.  The Board finds the opinion probative.  The examiner objectively examined the Veteran in light of his dementia and cognitive issues, and the opinion provided is supported by the record.  As the examiner concluded that speech discrimination scores are not appropriate for the Veteran due to those reasons listed in 38 C.F.R. § 4.85(c), Table VIa is applicable.  

The Board acknowledges that the Veteran also has an exceptional hearing pattern for each ear.  The August 2013 examination revealed puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) of 55 dB or more for each ear.  These results are in line with the requirements of 38 C.F.R. § 4.86(a) for an exceptional hearing pattern.  This provision allows for application of Table VI or Table VIa, whichever would yield the higher numeral.  The Board acknowledges that in the instant case, Table VI would yield a higher numeral.  However, Table VI applies speech discrimination scores.  As the August 2013 examiner indicated that speech discrimination scores are not appropriate for this Veteran due to cognitive issues and the Veteran remained silent for most of the CNC words during the examination, use of Table VI would not be appropriate.    

Applying Table VIa to 85 dB, the puretone average for the right ear, yields Roman numeral VIII.  Applying Table VIa to 91 dB, the puretone average for the left ear, yields Roman numeral IX.  Application of Table VII to Roman numerals IX, the poorer ear, and VIII yields a 50 percent rating.  

Following his April 2017 hearing, the Veteran submitted audiological results from an examination conducted in April 2017.  However, the examination did not include a controlled speech discrimination test (Maryland CNC) or indicate that use of the test was not appropriate for the Veteran.  As such, the report is not adequate for determining hearing impairment for VA purposes.  38 C.F.R. § 4.85.  The Board notes that even if these results were adequate, they would not result in a rating greater than 50 percent. 38 C.F.R. §§ 4.85, 4.86 (2016).

Given the audiological results of the August 2010 VA examination, the Board determines that a 10 percent rating, but no higher, is warranted prior to August 2, 2013; and given the audiological results of the August 2013 examination, the Board finds that a 50 percent rating, but no higher, is warranted from August 2, 2013.

The Board acknowledges the Veteran and his spouse's statements that he cannot talk on the telephone or drive because he is unable to hear.  Based on these contentions, the Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty talking on the phone and driving due to his impaired hearing.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

In sum, the Board finds that a rating greater than 10 percent for the period prior to August 2, 2013, is not warranted, but that an increased rating of 50 percent is warranted beginning on August 2, 2013.


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss prior to August 2, 2013 is denied.

Entitlement to a disability rating of 50 percent for bilateral hearing loss from August 2, 2013, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


